DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1, 3-20 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Vinberg (U.S Pub # 20060025985).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keralapura (US PG Pat # 8494985) in view of Vinberg (U.S Pub # 20060025985) and in further view of Baltatu (U.S Pub # 20110267964).
With regards to claim 1, Keralapura discloses an information processing system comprising:
A memory storying instructions; and
One or more processors configured to execute the instructions to;
acquire, based on information regarding one or more relationships between a plurality of elements that constitute a system ([Col 9. Lines 14-32] the data collector (102) is configured to obtain, from the network traffic, a flow-set associated with a number of servers (e.g., server (P1), server (P2), etc.) [20 Col 9. Lines 33-44] the output of the data collector includes a captured payload), for each of first elements to be classified ([Col 9. Lines 44-61] classifier is configured to classify the flows collected and processed by the data collector in real time), a set of second elements reachable to the first element via an arbitrary number of the relationships ([Col 8. Lines 32-64] the captured payloads (e.g., captured payload A (122a)) are extracted from the flow-set as needed during processing for signature extraction to be compared with the signature library), the first elements and the second elements being included in the plurality of elements ([Col 9. Lines 33-44] the output of the data collector includes a captured payload) of a flow which also has a signature).
Keralapura does not appear to disclose however Vinberg disclose:

wherein the roles of machines include at least one of a role of a machine in which a content is not transmitted to another machine, a role of a machine in which a content is transmitted to another machine, and a role of a machine in which the content is transmitted to a plurality of machines ([0074] Examples of different classes of devices include IIS (Internet Information Services) servers that are accessible to the Internet, IIS servers that are accessible only on an internal intranet, database servers), and
the roles of applications include at least one of a role being an only one application to be executed exclusively, a role being a plurality of applications to be executed concurrently, a role being an application to be executed at a fixed time interval, and a role being an application to be executed each time when an init process is started ([0054, 0069] configuration corresponding to a particular class of database application. Configuration is based on different settings included in the constraint information page associated with configuration 210. For example, if a constraint indicates that an application should not co-exist with Microsoft.RTM. SQL Server).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the classification system of Keralapura by the modeling system of Vinberg to model different classes of devices and applications.

	Baltatu discloses:
sort the second elements included in the set of the second elements based on a relationship between the first elements and the second elements ([0098] a feature extraction module 32, which is configured to extract training ordered sequences from the acquired training samples, e.g., the most-used network applications, the most-used IP addresses or the most-used control message types (in decreasing order by the amount of generated traffic. Based on first elements of categories referred in [0041-0049]);
set the set of the sorted  second elements as a feature vector associated with the first elements ([0098] form training feature vectors containing the ordered sequences. [0121] each feature vector refers to a specific category of network resources);
classify each of the first elements into one of a plurality of roles, based on the features vectors and output a classification result ([0131-0132] classify based on feature vector).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura and Vinberg by the detection system of Baltatu to create feature vectors for different types of network resources.

Claims 10 and 11 correspond to claim 1 and are rejected accordingly.
	With regards to claim 3, Keralapura further discloses:
	an attribute of the second element ([Col 7. Lines 21-46] application associated with the signature), and a number of paths between the first element and the second element ([Col 8-9 lines 63-13, 42 Col 13. Lines 46-67] number of states in the NFA for the generation of signatures from the flow information).
	Keralapura does not appear to disclose however Baltatu discloses:
classify the first element, based on the feature vector further including any of a number of elements in the set ([0131-0132] classify based on feature vector).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura and Vinberg by the detection system of Baltatu to create feature vectors for different types of network resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to form a detection feature vector based on the ordered network resources (Baltatu [0021]).
With regards to claim 4, Keralapura further discloses:
sort the elements in the set, based on information regarding the relationship ([Col. 29 lines 11-30] First, for every flow in the flow-set, the eligible terms are sorted in the order of occurrence in the payload).

acquire the set of second elements, while further using a direction of the relationship via which the second element reaches the first element, as a condition (Fig. 1 [Col. 7-8 Lines 61-23] Further, a portion of the flows (115) is a set of unidirectional flows (115b). Each flow in these flows (113, 114, 115) includes full payload packets. In one or more embodiments of the invention, each flow in these flows (113, 114, 115) relates to an application executing on the attached server at a particular time).
With regards to claim 7, Keralapura further discloses:
acquire a set of the second elements, while further using any of a distance between the first element and the second element, an attribute of the second element, an attribute of the element or the relationship via which the second element reaches the first element, as a condition ([Col. 11-12 lines 63-11] determining an identified signature term candidate to be a signature term requires additional qualification based on a pre-determined criterion. In one or more embodiments, an identified signature term may be disqualified and removed from the signature library via further examination (referred to as a cleansing process) based on the pre-determined criterion).
With regards to claim 9, Keralapura further discloses:
wherein, the one or more processors are further configured to execute the instructions to:
receive designation of an element to be classified ([Col. 13 lines 37-45] the classifier is configured to match a newly received flow to the signature using the NFA).
	With regards to claim 12, Keralapura further discloses:

	Keralapura does not appear to disclose however Baltatu discloses:
classify the first element, based on the feature vector further including any of a number of elements in the set ([0131-0132] classify based on feature vector).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura and Vinberg by the detection system of Baltatu to create feature vectors for different types of network resources.
	One of ordinary skill in the art would have been motivated to make this modification in order to form a detection feature vector based on the ordered network resources (Baltatu [0021]).
	With regards to claim 13, Keralapura further discloses:
sort the elements in the set, based on information regarding the relationship ([Col. 29 lines 11-30] First, for every flow in the flow-set, the eligible terms are sorted in the order of occurrence in the payload).
With regards to claim 14, Keralapura further discloses:
sort the elements in the set, based on information regarding the relationship ([Col. 29 lines 11-30] First, for every flow in the flow-set, the eligible terms are sorted in the order of occurrence in the payload).
With regards to claim 15, Keralapura further discloses:

With regards to claim 16, Keralapura further discloses:
acquire the set of second elements, while further using a direction of the relationship via which the second element reaches the first element, as a condition (Fig. 1 [Col. 7-8 Lines 61-23] Further, a portion of the flows (115) is a set of unidirectional flows (115b). Each flow in these flows (113, 114, 115) includes full payload packets. In one or more embodiments of the invention, each flow in these flows (113, 114, 115) relates to an application executing on the attached server at a particular time).
With regards to claim 17, Keralapura further discloses:
acquire the set of second elements, while further using a direction of the relationship via which the second element reaches the first element, as a condition (Fig. 1 [Col. 7-8 Lines 61-23] Further, a portion of the flows (115) is a set of unidirectional flows (115b). Each flow in these flows (113, 114, 115) includes full payload packets. In one or more embodiments of the invention, each flow in these flows (113, 114, 115) relates to an application executing on the attached server at a particular time).
Claims 6, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keralapura (US PG Pat # 8494985) in view of Vinberg (U.S Pub # 20060025985) .
With regards to claim 6, Keralapura does not appear to disclose however Patel discloses:
acquire the set of second elements on condition of being reachable in terms of time in a case where there is a time limit regarding existence of either the second element or each of the relationships and each of the elements via which the second element reaches the first element ([0032] the server 102 is configured to perform application specific actions for controlling the industrial equipment 110 and/or monitoring a performance of a batch process run by equipment 110. As noted above, a batch process is a process that runs for a finite duration of time to produce the batch of a product at the end of the duration).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura, Vinberg, and Baltatu by the monitoring system of Patel to monitor batch processes.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor batch processes (Patel [0002]).
With regards to claim 8, Keralapura does not appear to disclose however Patel discloses:
classify, when the first element is an application ([0032] application specific actions for controlling a batch process), 

It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura, Vinberg and Baltatu by the monitoring system of Patel to monitor batch processes.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor batch processes (Patel [0002]).
With regards to claim 18, Keralapura does not appear to disclose however Patel discloses:
acquire the set of second elements on condition of being reachable in terms of time in a case where there is a time limit regarding existence of either the second element or each of the relationships and each of the elements via which the second element reaches the first element ([0032] the server 102 is configured to perform application specific actions for controlling the industrial equipment 110 and/or monitoring a performance of a batch process run by equipment 110. As noted above, a batch process is a process that runs for a finite duration of time to produce the batch of a product at the end of the duration). 

	One of ordinary skill in the art would have been motivated to make this modification in order to monitor batch processes (Patel [0002]).
With regards to claim 19, Keralapura does not appear to disclose however Patel discloses:
acquire the set of second elements on condition of being reachable in terms of time in a case where there is a time limit regarding existence of either the second element or each of the relationships and each of the elements via which the second element reaches the first element ([0032] the server 102 is configured to perform application specific actions for controlling the industrial equipment 110 and/or monitoring a performance of a batch process run by equipment 110. As noted above, a batch process is a process that runs for a finite duration of time to produce the batch of a product at the end of the duration). 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura, Vinberg and Baltatu by the monitoring system of Patel to monitor batch processes.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor batch processes (Patel [0002]).

acquire the set of second elements on condition of being reachable in terms of time in a case where there is a time limit regarding existence of either the second element or each of the relationships and each of the elements via which the second element reaches the first element ([0032] the server 102 is configured to perform application specific actions for controlling the industrial equipment 110 and/or monitoring a performance of a batch process run by equipment 110. As noted above, a batch process is a process that runs for a finite duration of time to produce the batch of a product at the end of the duration).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the classification system of Keralapura, Vinberg and Baltatu by the monitoring system of Patel to monitor batch processes.
	One of ordinary skill in the art would have been motivated to make this modification in order to monitor batch processes (Patel [0002]).

Conclusion

                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166